DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “and a second window area overlapping the display area, wherein a first thickness of the first window area is greater than a second thickness of the second window area” including the remaining limitations.
	Claims 2-17 are allowable, at least, because of their dependencies on claim 1.

Regarding Claim 18, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 18, and specifically comprising the limitation of “and 4a window disposed on the display module and including a flat portion having a uniform 5thickness and a protruding portion protruding from the flat portion toward the hole area of the 6display module” including the remaining limitations.
	Claims 19-20 are allowable, at least, because of their dependencies on claim 18.
Examiner Note: Lius (US PG Pub. No. 2018/0349719) discloses in figure 4, a hole area (2 is in the hole) within the display area (AA) containing a sensing device (2). A window layer (13) which is flat on either side of the hole and is protruding over the hole.
 However, the window thickness over the hole is actually thinner than elsewhere (claim 1 requires thicker) and the window protrudes away from rather than towards the hole (as claimed in claim 18).
 Most references with similar arrangements for cameras and touch sensors do not show the cover window at all while others show a cover window with constant thickness or the sensing device is not in the display area.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879